DETAILED ACTION
The Examiner acknowledges the amendments received 29 September 2021. Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of the amendments received 29 September 2021, the Examiner withdraws the rejection of claims 2, 5, 10 and 12 under 35 USC 112(b), or 35 USC 112, second paragraph.

Claim Rejections - 35 USC § 101
In view of the amendments received 29 September 2021, the Examiner withdraws the rejection of claims 1-10 under 35 USC 101.

Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. The Applicant argues (page 8, “Remarks”) “Silver merely discloses that more than one type of sensor may be used simultaneously. However, Silver does not explicitly teach determining a diffusion time during which glucose present in blood diffuses into the interstitial fluid, on the basis of characteristics of a 
The Examiner respectfully disagrees with this assessment of Silver. The citation relied upon by the Applicant, cited by the Examiner previously, pertains to the processor as claimed, which takes information from each of the sensors and analyzes that information in the manner claimed. The nature of the sensors was disclosed in Silver in previously cited portions, e.g., col. 11 and 75.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver et al (U.S. 8,114,350). Regarding claims 1 and 11, Silver discloses (col. 11, lines 7-43) a first sensor for measuring a glucose level of an interstitial fluid in order to predict blood glucose; a second sensor (col. 75, lines 28-43) disposed on an inner surface of the electronic device configured to be in contact with a human body, in order to measure at least one of a blood flow or a heart rate of the human body; and a processor (col. 67, line 57-col. 68, line 8) configured to determine a diffusion time during which glucose present in blood diffuses into the interstitial fluid, based on characteristics of a signal generated by the second sensor, and predict the blood glucose based on the glucose level measured by the first sensor and the determined diffusion time.
Regarding claims 5 and 15, Silver discloses (col. 42, line 52-col. 43, line 3) the second sensor comprises a photo diode (PD), and wherein the processor is further configured to determine whether the first sensor is inserted into the human body according to a signal generated by the PD.
Regarding claim 6, Silver discloses (col. 64, lines 42-63) the processor is further configured to, based on the signal generated by the PD has a variable value at a threshold value or higher, determine that the first sensor is not inserted into the human body and provide a user with a connection failure warning.
Regarding claims 7-9, Silver discloses (col. 67, lines 27-45) the processor is further configured to, based on the heart rate and the blood flow generated by the signal is greater than or equal to a designated value, control the first sensor by setting a slope value of a point at which the glucose level measured by the first sensor is less than or equal to a 
Regarding claim 10, Silver discloses (col. 36, lines 40-50) an insulin pump, wherein the processor is further configured to, based on the predicted blood glucose indicates hyperglycemia, determine an insulin infusion cycle differently by times based on the blood flow and the heart rate.

Allowable Subject Matter
Claims 2-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792